UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2525


CARGYLE BROWN SOLOMON,

                Plaintiff - Appellant,

          v.

HERMAN C. DAWSON, Circuit Court Judge,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:13-
cv-01953-PWG)


Submitted:   March 25, 2014                 Decided:   March 27, 2014


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cargyle Brown Solomon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Cargyle    Brown     Solomon   seeks    to   appeal   the    district

court’s orders dismissing her complaint, denying her motion for

reconsideration, and partially granting her motion to seal.                   We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

           Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                     “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

           The last of the district court’s orders that Solomon

challenges was entered on the docket on September 3, 2013.                    See

Fed. R. App. P. 4(a)(4)(A)(iv).           The notice of appeal was filed

on December 12, 2013.         Because Solomon failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal.             We deny Solomon’s pending

motions   to   stay   certain    foreclosure      proceedings     and   to   seal

court records.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                      2
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     3